***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            ENRICO MANGIAFICO v. TOWN OF
                 FARMINGTON ET AL.
                     (SC 19993)
              Robinson, C. J., and Palmer, McDonald, D’Auria,
                       Mullins, Kahn and Ecker, Js.

                                    Syllabus

Pursuant to federal statute (42 U.S.C. § 1983), every person who, under
    color of any statute, ordinance or regulation of any state, subjects
    another person to the deprivation of constitutional rights, shall be liable
    to the injured party in an action at law or suit in equity.
The plaintiff landowner, M, sought, inter alia, injunctive relief and to recover
    damages under 42 U.S.C. § 1983 from the named defendant, the town
    of Farmington, among other defendants, alleging that the town’s designa-
    tion of M’s property as blighted, its assessment of daily punitive fines,
    and its imposition of liens on his property constituted a taking in violation
    of the federal and state constitutions. After the town had received com-
    plaints regarding the appearance of M’s property, the town council voted
    to place it on the town’s blighted building list. Thereafter, when M failed
    to make certain improvements, the town began assessing daily punitive
    fines for the alleged violation of the town’s blight ordinance and com-
    menced an action to recover those fines. M neither paid the fines nor
    filed an administrative appeal challenging them. As a result, the town
    manager caused two liens to be placed on M’s property and to be
    recorded in the town’s land records. After M commenced the present
    action, the defendants filed a motion to dismiss for lack of subject
    matter jurisdiction. The trial court granted in part the motion and dis-
    missed most of M’s claims, including his § 1983 claims, on the ground
    that he had failed to exhaust the administrative remedies provided by
    statute (§ 7-152c [g]) by failing to file an appeal with the Superior Court
    challenging the assessment of the fines. Subsequently, the trial court
    granted the defendants’ motion for summary judgment as to M’s
    remaining claim and rendered judgment for the defendants, from which
    M appealed to the Appellate Court. That court affirmed the judgment
    of the trial court, concluding, inter alia, that M’s failure to exhaust
    his administrative remedies deprived the trial court of subject matter
    jurisdiction over M’s § 1983 claims. On the granting of certification, M
    appealed to this court. Held:
1. The Appellate Court improperly upheld the trial court’s dismissal of M’s
    § 1983 claims for lack of subject matter jurisdiction on the ground that
    M was required but failed to file an appeal challenging the assessment
    of the fines in accordance with § 7-152 (g) prior to bringing his § 1983
    claims, as M was not required to exhaust his available state administra-
    tive remedies before filing a claim under 42 U.S.C. § 1983 in state court:
    although state courts have concurrent jurisdiction over claims brought
    under 42 U.S.C. § 1983, state courts are bound by federal precedent
    governing the construction and application of that federal statute, the
    United States Supreme Court previously held in Patsy v. Board of
    Regents (457 U.S. 496) that, in light of the legislative purpose and history
    of the law, exhaustion of state administrative remedies generally is not
    a prerequisite to bringing an action under 42 U.S.C. § 1983, and none
    of the federal exceptions to that general rule of nonexhaustion applied
    in the present case; moreover, this court concluded that its prior holdings
    in Laurel Park, Inc. v. Pac (194 Conn. 677) and Pet v. Dept. of Health
    Services (207 Conn. 346), which created an additional, unwarranted
    exception to that general rule by requiring the exhaustion of state admin-
    istrative remedies prior to the filing of a § 1983 action seeking injunctive
    relief, were inconsistent with Patsy and its progeny, and must be over-
    ruled, as those cases incorrectly treated a plaintiff’s burden of alleging
    and proving the lack of an adequate legal remedy in a § 1983 action for
    injunctive relief as a prerequisite to the exercise of a court’s subject
    matter jurisdiction rather than as an essential element of the plaintiff’s
    claim for injunctive relief, and, accordingly, a plaintiff’s failure to allege
    or establish the lack of an adequate remedy does not deprive a court
    of subject matter jurisdiction over a § 1983 claim.
2. This court declined to address the merits of the defendants’ alternative
    ground for affirming the Appellate Court’s judgment, raised for the first
    time on appeal to this court, that the plaintiff’s takings claims were not
    ripe for judicial review because there purportedly had not been a final
    administrative decision as required by Williamson County Regional
    Planning Commission v. Hamilton Bank (473 U.S. 172): although this
    court, in Port Clinton Associates v. Board of Selectman (217 Conn. 588),
    previously has treated the Williamson County finality requirement as
    jurisdictional in nature, recent developments in federal case law estab-
    lished that it is a prudential rather than a jurisdictional requirement,
    and, therefore, this court abandoned its conclusion in Port Clinton
    Associates that the Williamson County finality requirement is a jurisdic-
    tional defect that may be raised for the first time on appeal; accordingly,
    because the defendants did not raise their ripeness claim in the trial
    court, and because the purported lack of a final administrative decision
    did not implicate the subject matter jurisdiction of the court, that claim
    was not preserved for appellate review.
        Argued October 9, 2018—officially released April 16, 2019

                             Procedural History

  Action seeking to enjoin the named defendant from
enforcing a blight ordinance, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the court, Scholl, J., granted in part
the defendants’ motion to dismiss; thereafter, the court,
Scholl, J., granted the defendants’ motion for summary
judgment and rendered judgment thereon, from which
the plaintiff appealed to the Appellate Court, Alvord,
Keller and Beach, Js., which affirmed the judgment of
the trial court, and the plaintiff, on the granting of certifi-
cation, appealed to this court. Reversed in part; fur-
ther proceedings.
   Jon L. Schoenhorn, for the appellant (plaintiff).
  Kenneth R. Slater, Jr., with whom was Daniel J.
Krisch, for the appellees (defendants).
                           Opinion

   ECKER, J. The principal issue in this certified appeal
is whether a claim brought in state court alleging a
deprivation of civil rights under 42 U.S.C. § 19831 may
be dismissed for failure to exhaust state administrative
remedies. The plaintiff, Enrico Mangiafico, is a home-
owner who was the subject of a series of enforcement
actions under a municipal blight ordinance in the town
of Farmington.2 In 2013, the plaintiff commenced this
state court action alleging, in relevant part, that the
defendants’ designation of his property as blighted,
their assessment of daily punitive fines, and their impo-
sition of municipal blight liens constituted an uncon-
stitutional taking of his property in violation of the
fourteenth amendment to the United States constitution
and § 1983. The defendants successfully moved in the
trial court to dismiss the plaintiff’s § 1983 claims for
lack of subject matter jurisdiction on the ground that
the plaintiff had failed to exhaust his administrative
remedies because he had not filed an appeal pursuant
to General Statutes § 7-152c (g).3 The Appellate Court
affirmed the trial court’s judgment. See Mangiafico v.
Farmington, 173 Conn. App. 158, 177, 163 A.3d 689
(2017).
   On appeal, the plaintiff contends that he was not
required to exhaust his state administrative remedies.
The defendants respond that the plaintiff’s § 1983
claims properly were dismissed, under settled Connect-
icut precedent, for failure to exhaust state administra-
tive remedies. Alternatively, the defendants contend
that dismissal was required under the ripeness doctrine
articulated by the United States Supreme Court in Wil-
liamson County Regional Planning Commission v.
Hamilton Bank, 473 U.S. 172, 105 S. Ct. 3108, 87 L. Ed.
2d 126 (1985) (Williamson County), because there was
no final decision in this case due to the plaintiff’s failure
to appeal his assessments pursuant to § 7-152c (g).
   Our disposition is controlled largely by Patsy v.
Board of Regents, 457 U.S. 496, 501, 102 S. Ct. 2557, 73
L. Ed. 2d 172 (1982), in which the United States Supreme
Court held in unequivocal terms that ‘‘exhaustion of
state administrative remedies is not a prerequisite to
an action under § 1983 . . . .’’ We repeatedly have
acknowledged that the Patsy doctrine applies in § 1983
cases litigated in our state courts. See Laurel Park,
Inc. v. Pac, 194 Conn. 677, 690, 485 A.2d 1272 (1984);
Fetterman v. University of Connecticut, 192 Conn. 539,
549, 473 A.2d 1176 (1984). We have deviated from Patsy
in one respect, by creating an exception to its applicabil-
ity in actions for injunctive relief under § 1983. See Pet
v. Dept. of Health Services, 207 Conn. 346, 369, 542 A.2d
672 (1988) (holding that ‘‘no form of injunctive relief,
under § 1983 or otherwise, is justified as an exception to
the [administrative] exhaustion requirement’’); Laurel
Park, Inc. v. Pac, supra, 691 (holding that ‘‘none of the
concerns expressed in Patsy’’ warrant an ‘‘exception to
the exhaustion doctrine’’ in cases for injunctive relief).
Following oral argument in the present case, this court
sua sponte ordered the parties to submit supplemental
briefs addressing the continued viability of the injunc-
tive relief exception in light of Patsy and its progeny
and whether we should ‘‘overrule Pet v. Department of
Health Services in this case?’’
   We conclude, in light of Patsy and its progeny, that
a plaintiff is not required to exhaust administrative rem-
edies prior to filing a § 1983 claim in state court, regard-
less of the type of relief sought. We therefore overrule
our holdings in Pet and Laurel Park, Inc., that exhaus-
tion of state administrative remedies is a jurisdictional
prerequisite to the filing of a § 1983 action for injunctive
relief. We decline to address the defendants’ unpre-
served Williamson County defense and, accordingly,
reverse in part the judgment of the Appellate Court.
                              I
   It will be useful at the outset to review the statutory
and regulatory scheme governing blight designations
and citations in the town of Farmington. General Stat-
utes § 7-148 (c) (7) (H) (xv) provides municipalities
with the power to ‘‘[m]ake and enforce regulations for
the prevention and remediation of housing blight . . .
provided such regulations define housing blight and
require such municipality to give written notice of any
violation to the owner and occupant of the property
and provide a reasonable opportunity for the owner
and occupant to remediate the blighted conditions prior
to any enforcement action being taken . . . .’’ The stat-
ute further provides municipalities with the authority
to ‘‘prescribe civil penalties for the violation of such
regulations of not less than ten or more than one hun-
dred dollars for each day that a violation continues and,
if such civil penalties are prescribed, such municipality
shall adopt a citation hearing procedure in accordance
with section 7-152c . . . .’’ General Statutes § 7-148 (c)
(7) (H) (xv).
   Pursuant to § 7-148 (c) (7) (H) (xv), the town adopted
regulations governing ‘‘blighted premises,’’ which are
defined, in relevant part, as ‘‘[a]ny vacant building or
structure’’ that (A) ‘‘pose[s] a serious threat to the health
and safety of persons in the [t]own,’’ (B) ‘‘is not being
maintained and contributes to housing decay,’’ (C) ‘‘[is
a location at which] [i]llegal activities are conducted
. . . as documented in [p]olice [d]epartment records,’’
(D) ‘‘is a fire hazard as determined by the [f]ire [m]ar-
shall or as documented in [f]ire [d]epartment records,’’
or (E) ‘‘is a factor creating a substantial and unreason-
able interference with the use and enjoyment of other
premises within the surrounding area as documented
by neighborhood complaints, police reports or the can-
cellation of insurance on proximate properties.’’ Farm-
ington Town Code § 88-2 (A) through (E) (2003) (town
code). The regulations provide that ‘‘[n]o owner of real
property, taxable or tax-exempt, within the [t]own of
Farmington shall cause or allow blighted premises to
be created, nor shall any owner allow the continued
existence of blighted premises.’’ Id., § 88-3. Under the
regulations, the town manager must ‘‘complete a list of
blighted properties,’’ which is then ‘‘approve[d], disap-
prove[d], or modif[ied]’’ by the town council. Id., § 88-
4 (B) and (C). After the list of blighted properties has
been approved by the town council, ‘‘the [t]own [m]an-
ager, or his designee, shall undertake regular inspec-
tions for the purpose of documenting continuous blight
and shall issue a citation and impose a penalty of not
more than $100 for each day that the building or struc-
ture’’ continues to be blighted. Id., § 88-5 (A). Each day
that the building or structure is deemed to be blighted
constitutes ‘‘a separate offense.’’ Id.
   Section 7-152c (a) authorizes municipalities to ‘‘estab-
lish by ordinance a citation hearing procedure’’ to
enforce any ‘‘assessments and judgments’’ imposed in
the exercise of its municipal powers. Under the citation
hearing procedure, the municipality must, ‘‘within
twelve months from the expiration of the final period
for the uncontested payment of fines, penalties, costs
or fees . . . send notice to the person cited,’’ informing
them ‘‘(1) [o]f the allegations against him and the
amount of the fines, penalties, costs or fees due; (2)
that he may contest his liability before a citation hearing
officer by delivering in person or by mail written notice
within ten days of the date thereof; (3) that if he does
not demand such a hearing, an assessment and judg-
ment shall be entered against him; and (4) that such
judgment may issue without further notice.’’ General
Statutes § 7-152c (c). The municipality must provide
any person requesting a citation hearing with ‘‘written
notice of the date, time and place for the hearing’’ and an
opportunity to ‘‘present evidence in his behalf.’’ General
Statutes § 7-152c (e). At the conclusion of the hearing,
the hearing officer must ‘‘announce his decision . . . .’’
General Statutes § 7-152c (e). If the hearing officer
‘‘determines that the person is not liable’’ for the viola-
tion, he must dismiss the matter. General Statutes § 7-
152c (e). If, however, the hearing officer ‘‘determines
that the person is liable for the violation,’’ he must
‘‘enter and assess the fines, penalties, costs or fees
against such person as provided by the applicable ordi-
nances of the municipality.’’ General Statutes § 7-
152c (e).
  A person subject to an assessment of fines under § 7-
152c ‘‘is entitled to judicial review by way of appeal.’’
General Statutes § 7-152c (g). The appeal must be ‘‘insti-
tuted within thirty days of the mailing of notice of such
assessment by filing a petition to reopen assessment,
together with an entry fee . . . which shall entitle such
person to a hearing in accordance with the rules of the
judges of the Superior Court.’’ General Statutes § 7-152c
(g). Under the rules of the Superior Court, the hearing
on the petition to reopen ‘‘shall be de novo,’’ and ‘‘[t]here
shall be no right to a hearing before a jury.’’ Practice
Book § 23-51 (c). Any assessment of fines that is not
overturned on appeal or paid in full ‘‘shall constitute a
lien upon the real estate against which the penalty was
imposed from the date of such penalty. Each such lien
may be continued, recorded and released in the manner
provided by the general statutes for continuing,
recording and releasing property tax liens.’’ General
Statutes § 7-148aa.
                             II
   The following facts are taken as true for purposes of
this appeal. The plaintiff owns a home located at 23
Lakeview Drive in Farmington, which suffered cata-
strophic damage sometime prior to 2009, causing it to
become uninhabitable for a lengthy period of time. The
demolition and rebuilding of the home was delayed by
the plaintiff’s insurance company, resulting in a settle-
ment agreement sometime in August, 2011.
   In July, 2012, the defendant Kathleen Eagen, who
was the town manager, received complaints about the
appearance of the plaintiff’s home. Chris Foryan, the
town building official, verbally informed the plaintiff of
these complaints on July 25, 2012. The plaintiff asked
Foryan to schedule a meeting with Eagen as soon as
practicable, explaining that he would be away on vaca-
tion in early August. A meeting was held on July 27,
2012, but Eagen did not attend.
   On August 14, 2012, without prior notice to the plain-
tiff or an opportunity for him to be heard, the individual
defendants—Eagan, Jeffrey Hogan, Nancy Nickerson,
Charles Keniston, and C.J. Thomas—convened a town
council meeting at which they each voted to place the
plaintiff’s home on the town’s blighted building list.
Eight days later, on August 22, 2012, Eagen sent the
plaintiff a letter informing him that his home had been
placed on the blighted building list and demanding that
he undertake certain improvements and construction
prior to October 1, 2012. The plaintiff tried to comply
with the letter’s demands. Nonetheless, on September
4, 2012, without prior notice and more than three weeks
before the October 1 deadline, town building officials
began imposing daily punitive fines of $100 on the plain-
tiff based on the alleged blight condition.
  On September 14, 2012, the plaintiff sent a letter to
the defendants asking them to remove his home from
the blighted building list because it did not satisfy the
definition of blight in the town code. The defendants
declined to remove the plaintiff’s property from the list
and, instead, began a citation enforcement action to
recover the daily punitive fines. The plaintiff requested
and was granted a hearing before a municipal hearing
officer, at which he challenged the blight designation
and the imposition of daily fines. At the hearing, which
was conducted on October 15, 2012, the hearing officer
stated that he lacked the authority to rule on the propri-
ety of the blight designation or the procedures used
to designate the plaintiff’s property as blighted. The
hearing officer explained, however, that he had the
authority to remit some of the daily punitive fines and
to amend the plaintiff’s construction schedule. At the
conclusion of the hearing, the hearing officer reduced
the total amount of fines from $4000 to $2000 and
ordered the plaintiff to present a building plan to munic-
ipal officials within thirty days.
   On January 4, 2013, the town citation officer again
began imposing daily punitive fines of $100 for the plain-
tiff’s alleged violation of the blight ordinance. On Febru-
ary 21, 2013, without notice to the plaintiff, a second
hearing was held before a municipal hearing officer,
resulting in the imposition of $4700 in fines for the time
period between January 4 and February 19, 2013. The
plaintiff did not have an opportunity to contest his liabil-
ity because he was not given notice of the hearing.
   The plaintiff did not pay the accumulated assessed
fines; nor did he file an appeal pursuant to § 7-152c (g).
As a result, Eagan, on behalf of the town, caused two
municipal real estate liens to be placed on the plaintiff’s
property and recorded on the town’s land records: (1)
a lien in the amount of $2000 for nonpayment of the
hearing officer’s assessment of fines for the period
between September 4 and October 15, 2012; and (2) a
lien in the amount of $4700 for nonpayment of the
hearing officer’s assessment of fines for the period
between January 4 and February 19, 2013.
                            III
   The plaintiff commenced this action on September 5,
2013. The complaint contains five counts, respectively
alleging that (1) the blight designation, the daily punitive
fines, and the liens constituted an ‘‘unconstitutional
taking of property without compensation and [a] viola-
tion of due process of law,’’ in violation of the fourteenth
amendment to the United States constitution, article
first, §§ 10 and 11 of the Connecticut constitution, and
42 U.S.C. §§ 1983 and 1988, (2) the defendants, by their
actions, intentionally caused the plaintiff to endure
emotional distress, (3) the town’s blight ordinance is
‘‘unconstitutional as applied to the plaintiff’s property,’’
pursuant to General Statutes § 52-29 and 28 U.S.C.
§§ 2201 and 2202, (4) the plaintiff is entitled to a dis-
charge of the municipal blight liens pursuant to § 7-
148aa and General Statutes §§ 49-35a through 49-37,
and (5) indemnification from the town for the money
damages owed to the plaintiff by the individually named
defendants, pursuant to General Statutes §§ 7-101a and
7-465. The plaintiff sought injunctive and declaratory
relief, as well as monetary damages. More specifically,
he requested (1) an injunction prohibiting the defen-
dants from enforcing the blight ordinance and imposing
the daily punitive fines, (2) a declaration that the town’s
blight ordinance is ‘‘unconstitutionally vague and arbi-
trary as applied to the plaintiff’’ and that the enforce-
ment of the ordinance has violated the plaintiff’s right
to due process of law, (3) reasonable attorney’s fees,
(4) discharge of the municipal blight liens, and (5) com-
pensatory and punitive damages.
   The defendants moved to dismiss the plaintiff’s com-
plaint for lack of subject matter jurisdiction. The motion
was premised on the straightforward legal theory that
the plaintiff had failed to exhaust the administrative
remedy provided by § 7-152c (g) because he had not
filed an appeal with the Superior Court challenging the
hearing officer’s citation assessments. The trial court
granted in part the motion to dismiss on the ground
that there was ‘‘no dispute that the plaintiff did not file
an appeal [with] the Superior Court from any of the
decisions of the town or its hearing officer,’’ and such
an appeal ‘‘would have provided the plaintiff with a de
novo hearing in which he could have contested the
imposition of the fines as well as the designation of
his property as blighted.’’ The trial court’s dismissal
encompassed counts one (constitutional claims under
§ 1983), two (intentional infliction of emotional dis-
tress), three (declaration that town’s blight ordinance
is unconstitutionally vague as applied to the plaintiff),
and five (indemnification) of the plaintiff’s complaint
for lack of subject matter jurisdiction. The trial court
denied the defendants’ motion with respect to count
four (discharge of the municipal blight liens), however,
on the ground that the exhaustion doctrine did not
apply to that particular claim because § 7-148aa ‘‘gives
the court subject matter jurisdiction’’ to ‘‘release anti-
blight liens in the same manner that property tax liens
are released.’’
   The plaintiff moved for reconsideration on the theory
that exhaustion would have been futile ‘‘because of
the ongoing and prospective nature of the daily $100
punitive fines,’’ which continued to accrue unabated
each day. Specifically, the plaintiff argued that ‘‘requir-
ing [him] to engage in a protracted process whereby
he would have to appeal each and every daily punitive
fine imposed or to be imposed—past or future—in order
to exhaust administrative remedies and obtain judicial
review is a futility which is barred by federal legal
precedent.’’ The trial court granted the plaintiff’s motion
for reconsideration but denied the relief requested
therein.
   On December 11, 2014, the plaintiff filed a second
motion for reconsideration, arguing that the trial court
‘‘should reconsider its ruling on the plaintiff’s futility
argument’’ in light of the defendants’ position ‘‘in a new
action involving blight citations issued . . . after the
commencement of the current action . . . .’’ (Empha-
sis in original.) The plaintiff explained that he had com-
menced a second action challenging ‘‘258 blight
citations on his 23 Lakeview Drive, Farmington prop-
erty, totaling $25,800 in fines, issued between Septem-
ber, 2013 through May, 2014 . . . .’’ The town had
moved to dismiss the plaintiff’s second action as prema-
ture because it had not commenced, and might not ever
commence, a citation assessment action under § 7-152c
to collect the fines imposed.4 The plaintiff argued that
the town’s position in the second action was contrary
to its position in the present action that § 7-152c (g)
provided the plaintiff with an adequate administrative
remedy and was ‘‘proof that any further efforts made
by the plaintiff to exhaust administrative remedies [in
connection with the conduct at issue in the present
lawsuit] would be, and is, both futile and/or ‘useless.’ ’’
The defendants opposed the plaintiff’s motion for
reconsideration on the theory that the second action
was in a different procedural posture than the present
action, and, therefore, the town’s legal arguments in
the two actions were neither contrary nor inconsistent.
The trial court agreed with the defendants and denied
the plaintiff’s second motion for reconsideration.
   In the meantime, on October 1, 2014, the defendants
moved for summary judgment on count four of the
plaintiff’s complaint on the ground that the blight
assessments underlying the municipal liens were indis-
putably ‘‘valid and final and subject to no further chal-
lenge on the merits . . . .’’ The trial court granted the
motion because the plaintiff had failed to file an appeal
from the assessments underlying the liens in the Supe-
rior Court pursuant to § 7-152c (g), and, ‘‘[i]n the
absence of [such] an appeal, the town’s decisions are
final and not reviewable.’’ With all counts having been
decided as a matter of law, the trial court rendered
judgment in favor of the defendants.
   The plaintiff appealed to the Appellate Court, without
success. See Mangiafico v. Farmington, supra, 173
Conn. App. 177. The Appellate Court rejected the plain-
tiff’s argument that the administrative exhaustion doc-
trine does not apply to federal claims brought pursuant
to § 1983 and his alternative argument that exhaustion
would have been futile. See id., 171–72. It held, to the
contrary, that the plaintiff was required to exhaust his
administrative remedies under § 7-152c (g) and § 91-2
(G) of the town code because ‘‘[t]he Superior Court,
being a court of general jurisdiction . . . could have
addressed all of the plaintiff’s claims and provided ade-
quate relief if the plaintiff prevailed.’’ Id., 172. With
respect to count four of the plaintiff’s complaint, seek-
ing discharge of the municipal blight liens, the Appellate
Court held that ‘‘the plaintiff could not attack the valid-
ity of the assessments secured by the liens because
those assessments were final, and therefore valid, and
there was no dispute that the liens were in proper form
and duly recorded.’’ Id., 175. We granted the plaintiff’s
petition for certification to appeal limited to the issue
of whether ‘‘the Appellate Court properly conclude[d]
that the trial court lacked subject matter jurisdiction
to entertain the plaintiff’s federal civil rights complaint
due to the plaintiff’s failure to exhaust administrative
remedies?’’5 Mangiafico v. Farmington, 327 Conn. 920,
170 A.3d 681 (2017).
                            IV
   We first address the plaintiff’s claim that he was not
required to exhaust his state administrative remedies
prior to bringing a § 1983 action. The plaintiff contends
that exhaustion is not a prerequisite to an action for
damages or equitable relief under § 1983 and, alterna-
tively, that exhaustion would have been futile because
the town’s citation appeals process did not permit him
to challenge either the inclusion of his property on the
blighted buildings list, the unconstitutional vagueness
of the blight ordinance as applied to his property, or
the defendants’ failure to follow the proper statutory
and regulatory procedures. The defendants respond
that the plaintiff’s federal civil rights claims properly
were dismissed for lack of subject matter jurisdiction
because ‘‘[i]t is well established that the doctrine of
exhaustion of remedies applies even if a plaintiff asserts
constitutional violations.’’ We agree with the plaintiff
that he was not required to exhaust his state administra-
tive remedies before filing his § 1983 claims in state
court.
   ‘‘As a preliminary matter, we set forth the applicable
standard of review. The standard of review of a motion
to dismiss is . . . well established. In ruling upon
whether a complaint survives a motion to dismiss, a
court must take the facts to be those alleged in the
complaint, including those facts necessarily implied
from the allegations, construing them in a manner most
favorable to the pleader. . . . A motion to dismiss
tests, inter alia, whether, on the face of the record, the
court is without jurisdiction. . . . Because the exhaus-
tion [of administrative remedies] doctrine implicates
subject matter jurisdiction, [the court] must decide as
a threshold matter whether that doctrine requires dis-
missal of the [plaintiff’s] claim. . . . [B]ecause [a]
determination regarding a trial court’s subject matter
jurisdiction is a question of law, our review is plenary.’’
(Internal quotation marks omitted.) Neiman v. Yale
University, 270 Conn. 244, 250–51, 851 A.2d 1165 (2004).
   Section 1983, aptly called the ‘‘workhorse of civil
rights litigation’’; Morgan v. District of Columbia, 824
F.2d 1049, 1056 (D.C. Cir. 1987); provides ‘‘every per-
son’’ with a procedural vehicle to obtain redress against
state and municipal actors whose conduct has deprived
that person ‘‘of any rights, privileges, or immunities
secured by the Constitution and laws’’ of the United
States. 42 U.S.C. § 1983 (2012). Section 1983 claims
often are filed in federal court, but state courts unques-
tionably ‘‘have concurrent jurisdiction over claims
brought under § 1983.’’ Sullins v. Rodriguez, 281 Conn.
128, 133, 913 A.2d 415 (2007). This does not mean, of
course, that state courts hearing § 1983 claims are free
to depart from United States Supreme Court precedent
governing the construction and application of the fed-
eral statute. Cf. Cohens v. Virginia, 19 U.S. (6 Wheat.)
264, 315–23, 5 L. Ed. 257 (1821) (holding that constitu-
tional structure, and supremacy clause in particular,
requires that United States Supreme Court have juris-
diction to review judgment of state’s high court as to
questions of federal law). The elements of a § 1983
action, and the defenses thereto, ‘‘are defined by federal
law’’; (internal quotation marks omitted) Sullins v.
Rodriguez, supra, 134; and state courts applying § 1983
‘‘may not expand or contract the contours’’ of the right
to relief. Schnabel v. Tyler, 230 Conn. 735, 743, 646 A.2d
152 (1994); see also Howlett ex rel. Howlett v. Rose,
496 U.S. 356, 376, 110 S. Ct. 2430, 110 L. Ed. 2d 332
(1990) (holding that ‘‘a state court entertaining a § 1983
action must adhere to [the federal courts’] interpreta-
tion’’ of § 1983). Accordingly, this court has recognized
that it must not ‘‘erect a constitutionally impermissible
barrier to the vindication of federal rights’’ in state
court. Sullins v. Rodriguez, supra, 136. We also have
acknowledged that ‘‘[i]t would be a bizarre result’’ if
this court were to adopt an interpretation of a claim
or defense under § 1983 that is different from that of
the federal circuit in which our state courts are located,
resulting in a different outcome depending on whether
the plaintiff filed his § 1983 action in a state courthouse
or in a federal courthouse a few blocks away. (Internal
quotation marks omitted.) Schnabel v. Tyler, supra, 743
n.4 (recognizing that decisions of Second Circuit Court
of Appeals are ‘‘entitled to great weight’’ in § 1983 cases
because ‘‘the federal statute confers concurrent juris-
diction on the federal and state courts’’ [internal quota-
tion marks omitted]). ‘‘We do not believe that when
Congress enacted the concurrent jurisdiction provision
of § 1983 that it intended to create such a disparate
treatment of plaintiffs depending on their choice of
a federal or state forum.’’ (Internal quotation marks
omitted.) Id.
   These principles dictate the proper resolution of the
present case. As noted previously in this opinion, the
United States Supreme Court held more than thirty-five
years ago that ‘‘exhaustion is not a prerequisite to an
action under § 1983 . . . .’’ Patsy v. Board of Regents,
supra, 457 U.S. 501. The court’s holding in Patsy is
premised on the history and purpose of the Civil Rights
Act of 1871 (act), including § 1 of the act, which is the
precursor to § 1983. Id., 502–507. Section 1 of the act
was intended ‘‘to throw open the doors of the United
States courts to individuals who were threatened with,
or who had suffered, the deprivation of constitutional
rights . . . and to provide these individuals immediate
access to the federal courts notwithstanding any provi-
sion of state law to the contrary.’’ (Citation omitted;
internal quotation marks omitted.) Id., 504. ‘‘A major
factor motivating the expansion of federal jurisdiction
through [§ 1 of the act] was the belief of the 1871 Con-
gress that the state authorities had been unable or
unwilling to protect the constitutional rights of individu-
als or to punish those who violated these rights.’’ Id.,
505. ‘‘[T]his perceived defect in the [s]tates’ [fact-find-
ing] processes’’ was ‘‘particularly relevant’’ to the
exhaustion question because ‘‘exhaustion rules are
often applied in deference to the superior [fact-finding]
ability of the relevant administrative agency.’’ Id., 506.
In light of the clear legislative intent to provide an
immediate remedy for alleged violations of federal law,
the United States Supreme Court ‘‘conclude[d] that
exhaustion of state administrative remedies should not
be required as a prerequisite to bringing an action pursu-
ant to § 1983.’’ Id., 516.
    The Patsy nonexhaustion rule applies broadly, and
with very limited exceptions. The United States
Supreme Court has recognized only two instances in
which an aggrieved party will be required to exhaust
his or her administrative remedies before commencing
a § 1983 lawsuit. First, exhaustion may be required by
some other federal statute, such as the Prison Litigation
Reform Act, 42 U.S.C. § 1997e (a), or the Individuals
with Disabilities Education Act (IDEA), 20 U.S.C. § 1415
(l), both of which expressly predicate relief on the
exhaustion of administrative remedies. See Patsy v.
Board of Regents, supra, 457 U.S. 508 (recognizing that,
‘‘[i]n § 1997e, Congress . . . created a specific, limited
exhaustion requirement for adult prisoners bringing
actions pursuant to § 1983’’); Frazier v. Fairhaven
School Committee, 276 F.3d 52, 64 (1st Cir. 2002) (hold-
ing that ‘‘plaintiffs who bring an IDEA-based claim
under 42 U.S.C. § 1983, in which they seek only money
damages, must exhaust the administrative process
available under the IDEA as a condition precedent to
entering a state or federal court’’); see generally Heck
v. Humphrey, 512 U.S. 477, 483, 114 S. Ct. 2364, 129
L. Ed. 2d 383 (1994) (noting that ‘‘§ 1983 contains no
exhaustion requirement beyond what Congress has pro-
vided’’). Second, the United States Supreme Court has
held that state ‘‘taxpayers are barred by the principle
of comity from asserting § 1983 actions against the
validity of state tax systems in federal courts’’ without
first exhausting their state judicial remedies. Fair
Assessment in Real Estate Assn., Inc. v. McNary, 454
U.S. 100, 116, 102 S. Ct. 177, 70 L. Ed. 2d 271 (1981).
Except in these limited contexts, however, ‘‘the
Supreme Court [and the] circuit courts of appeals have
confirmed that, as a general rule, exhaustion of state
administrative remedies is not required prior to bringing
suit under § 1983.’’6 Talbot v. Lucy Corr Nursing Home,
118 F.3d 215, 218 (4th Cir. 1997).
   This court has never questioned the general proposi-
tion that Patsy applies with full force to § 1983 claims
brought in state court. The point was established as a
matter of federal law in Felder v. Casey, 487 U.S. 131,
146–49, 108 S. Ct. 2302, 101 L. Ed. 2d 123 (1988)
(applying Patsy to hold that plaintiff’s failure to comply
with Wisconsin’s notice of claim requirement could not
be used as exhaustion requirement to bar plaintiff from
bringing his §1983 claim in state court), and it has been
embraced by this court, with the limited deviation dis-
cussed subsequently in this opinion, in every instance
in which the issue has received attention. See New
England Estates, LLC v. Branford, 294 Conn. 817, 831
n.17, 988 A.2d 229 (2010) (noting that ‘‘the requirement
that a litigant exhaust state administrative remedies
. . . is not a prerequisite to bringing an action [in state
court] pursuant to § 1983’’); Fetterman v. University
of Connecticut, supra, 192 Conn. 549 (holding that plain-
tiff is not required to exhaust administrative remedies
before filing § 1983 action in state court).
   We have, unfortunately, deviated from the Patsy non-
exhaustion rule in one particular context involving
claims under § 1983 seeking injunctive relief. As in
Laurel Park, Inc., we held in Pet that although ‘‘exhaus-
tion of state administrative remedies is not a prerequi-
site to an action for damages under § 1983,’’ it is a
‘‘standard prerequisite for injunctive relief.’’7 (Empha-
sis added; internal quotation marks omitted.) Pet v.
Dept. of Health Services, supra, 207 Conn. 368–69; Lau-
rel Park, Inc. v. Pac, supra, 194 Conn. 691 (holding
that Patsy did not abrogate ‘‘standard prerequisite’’ that
plaintiff seeking injunctive relief have no adequate rem-
edy at law, and, therefore, plaintiff must exhaust avail-
able administrative remedies as ‘‘condition precedent’’
to seeking injunctive relief under §1983); see also Flan-
agan v. Commission on Human Rights & Opportuni-
ties, 54 Conn. App. 89, 95, 733 A.2d 881 (‘‘When the
claim is for injunctive relief . . . our Supreme Court
has noted, ‘[i]n Laurel Park, Inc. v. Pac, [supra, 691],
which included a § 1983 count, that notwithstanding
[Patsy v. Board of Regents], supra, [457 U.S. 516] the
fundamental requirement of inadequacy of an available
legal remedy in order to obtain injunctive relief remains
in full force.’ Pet v. Dept. of Health Services, supra,
[368–69].’’), cert. denied, 250 Conn. 925, 738 A.2d 656
(1999).
  This aspect of our holdings in Pet and Laurel Park,
Inc., is inconsistent with Patsy and its progeny and,
therefore, must be overruled.8 Neither the United States
Supreme Court nor the federal circuit courts of appeals
have recognized a distinction between claims for dam-
ages and injunctive relief for purposes of applying the
Patsy nonexhaustion rule; the federal circuit courts that
have addressed the issue uniformly have concluded that
Patsy applies regardless of the relief sought. Thus, the
Patsy nonexhaustion rule is applicable to ‘‘a request
for injunctive relief in a § 1983 action’’ because to hold
otherwise ‘‘would in effect . . . [deny] the preceden-
tial effect of Patsy’’ by ‘‘requiring exhaustion before
bringing this type of § 1983 action.’’ James v. Richman,
547 F.3d 214, 218 (3d Cir. 2008); see also DeSario v.
Thomas, 139 F.3d 80, 86 (2d Cir. 1998) (holding that
availability of state administrative remedy ‘‘does not
bar injunctive relief for plaintiffs’’ in light of Patsy),
vacated on other grounds sub nom. Slekis v. Thomas,
525 U.S. 1098, 119 S. Ct. 864, 142 L. Ed. 2d 767 (1999);
Kercado-Melendez v. Aponte-Roque, 829 F.2d 255, 258
(1st Cir. 1987) (holding that plaintiff was not required
to exhaust her administrative remedies prior to filing
§ 1983 action for injunctive relief and monetary dam-
ages because, in Patsy, United States ‘‘Supreme Court
. . . held expressly that [§] 1983 claimants need not
avail themselves of state judicial and administrative
remedies before going to federal court’’), cert. denied,
486 U.S. 1044, 108 S. Ct. 2037, 100 L. Ed. 2d 621 (1988);
United Church of the Medical Center v. Medical Center
Commission, 689 F.2d 693, 697 (7th Cir. 1982) (holding
that trial court improperly dismissed plaintiff’s § 1983
action for declaratory and injunctive relief because
‘‘Patsy is fully dispositive of the exhaustion question’’).
   The injunctive relief exception created in Pet and
Laurel Park, Inc., arose from an effort to observe the
time-honored equitable principle that a party seeking
injunctive relief must establish that he has no adequate
remedy at law9 and that irreparable harm will ensue
absent injunctive relief. See Pet v. Dept. of Health Ser-
vices, supra, 207 Conn. 369 (noting ‘‘the fundamental
requirement of inadequacy of an available legal remedy
in order to obtain injunctive relief’’); Laurel Park, Inc.
v. Pac, supra, 194 Conn. 691 (‘‘[t]he inadequacy of an
available legal remedy is a standard prerequisite for
injunctive relief’’); see generally Hartford v. American
Arbitration Assn., 174 Conn. 472, 476, 391 A.2d 137
(1978) (‘‘A party seeking injunctive relief has the burden
of alleging and proving irreparable harm and lack of
an adequate remedy at law. The allegations and proof
are conditions precedent to the granting of an injunc-
tion.’’). In Pet and Laurel Park, Inc., we incorrectly
treated the existence of an inadequate legal remedy as
a prerequisite to the exercise of the court’s subject
matter jurisdiction, rather than as an essential element
of a plaintiff’s claim for injunctive relief. See Murphy
v. Zoning Commission, 148 F. Supp. 2d 173, 181–82 (D.
Conn. 2001) (observing that ‘‘the question of whether
a claimant is required to exhaust state administrative
remedies is conceptually distinct from the question of
whether a party is entitled to injunctive relief after a
showing that any legal remedy would be inadequate’’
because ‘‘a § 1983 claimant seeking injunctive relief
is [not] required to exhaust state administrative rem-
edies’’).
   Consistent with Patsy, we now hold that a § 1983
plaintiff need not exhaust state administrative reme-
dies, regardless of the type of relief sought in the com-
plaint. Although a plaintiff seeking injunctive relief
under § 1983 must allege and prove that no adequate
remedy at law exists, this burden is not part of the
exhaustion requirement but, rather, a part of the plain-
tiff’s burden of pleading and proof.10 Therefore, a plain-
tiff’s failure to allege or establish the lack of an adequate
legal remedy does not deprive the trial court of subject
matter jurisdiction over a claim brought pursuant to
§ 1983.
   To summarize, the trial court in the present case
granted the defendants’ motion to dismiss the plaintiff’s
§ 1983 claims because it concluded that the plaintiff
had failed to exhaust his available state administrative
remedies. We hold that the plaintiff was not required
to exhaust his available state administrative remedies
before filing a § 1983 claim in state court.11 The dismissal
of the plaintiff’s § 1983 claims for lack of jurisdiction,
therefore, must be reversed.12
   The foregoing discussion also explains why we must
reject the defendants’ argument that the trial court prop-
erly dismissed the plaintiff’s § 1983 claims on the
ground that ‘‘exhaustion of remedies applies even if a
plaintiff asserts constitutional violations.’’ The defen-
dants are correct that ‘‘[i]t is well established [as a
matter of Connecticut law] that a plaintiff may not cir-
cumvent the requirement to exhaust available adminis-
trative remedies merely by asserting a constitutional
claim.’’ St. Paul Travelers Cos. v. Kuehl, 299 Conn.
800, 813, 12 A.3d 852 (2011). But § 1983 claims are not
governed by state law; they are governed by federal
law, and, in Patsy, the United States Supreme Court
eliminated any exhaustion requirement under § 1983
because the purpose of the statute is to provide ‘‘imme-
diate access’’ to the courts for ‘‘individuals who were
threatened with, or who had suffered, the deprivation
of constitutional rights . . . notwithstanding any pro-
vision of state law to the contrary.’’ (Citation omitted.)
Patsy v. Board of Regents, supra, 457 U.S. 504; see
also Doe v. Pfrommer, 148 F.3d 73, 78 (2d Cir. 1998)
(recognizing that ‘‘Patsy’s categorical statement that
exhaustion is not required and the expansive view of
the federal courts in protecting constitutional rights
allow plaintiffs to seek relief under § 1983 without first
resorting to state administrative procedures’’). The
plaintiff, accordingly, was not required to exhaust his
state administrative remedies prior to filing his § 1983
claims in state court.
                             V
  Lastly, we address the defendants’ alternative argu-
ment that the plaintiff’s claims are not ripe for judicial
review under ‘‘the finality doctrine established by the
United States Supreme Court in Williamson County .
. . .’’ The defendants acknowledge that this finality
argument is not the same as the exhaustion argument
raised in and decided by the trial court and the Appellate
Court. They contend, nonetheless, that this court must
address their unpreserved alternative ground for
affirmance because it ‘‘concerns subject matter jurisdic-
tion,’’ which ‘‘must be considered whenever raised.’’ We
disagree that the Williamson County finality doctrine
implicates the court’s subject matter jurisdiction, and,
therefore, we decline to address the merits of this
unpreserved claim.
   ‘‘This court previously has held that [o]nly in [the]
most exceptional circumstances can and will this court
consider a claim, constitutional or otherwise, that has
not been raised and decided in the trial court. . . .
This rule applies equally to [alternative] grounds for
affirmance.’’13 (Internal quotation marks omitted.)
Perez-Dickson v. Bridgeport, 304 Conn. 483, 498–99, 43
A.3d 69 (2012). A claim that a court lacks subject matter
jurisdiction, however, ‘‘may be raised at any time during
the proceedings,’’ including for the first time on appeal.
(Internal quotation marks omitted.) Id., 506. ‘‘We have
long held that because [a] determination regarding a
trial court’s subject matter jurisdiction is a question of
law, our review is plenary.’’ (Internal quotation marks
omitted.) Ajadi v. Commissioner of Correction, 280
Conn. 514, 532, 911 A.2d 712 (2006).
   The respondent in Williamson County filed a lawsuit
in federal court under § 1983, alleging that the applica-
tion of various government regulations to its property
constituted an unconstitutional taking without just
compensation in violation of the fifth amendment to
the United States constitution. Williamson County
Regional Planning Commission v. Hamilton Bank,
supra, 473 U.S. 182. The United States Supreme Court
rejected the claim on two related but independent
grounds, which have become known as the ‘‘finality’’
and ‘‘compensation’’ prongs of Williamson County.
Under the finality prong, ‘‘a claim that the application
of government regulations effects a taking of a property
interest is not ripe until the government entity charged
with implementing the regulations has reached a final
decision regarding the application of the regulations to
the property at issue.’’ Id., 186. The court observed
that the respondent in Williamson County could have
sought variances to avoid the application of the chal-
lenged governmental regulations but failed to do so.
Id., 187–91. In light of the respondent’s failure to request
any variances, the court concluded that the petitioner
planning and zoning commission had not ‘‘arrived at a
final, definitive position regarding how it will apply the
regulations at issue to the particular land in question,’’
and the respondent’s § 1983 claim therefore was prema-
ture.14 Id., 191.
   Under the compensation prong of Williamson
County, which is distinct from the finality prong, a
plaintiff’s takings claim is not ripe for review until after
the plaintiff has sought just compensation in state court.
Id., 194. The court reasoned that ‘‘[t]he [f]ifth [a]mend-
ment does not proscribe the taking of property; it pro-
scribes taking without just compensation’’; id.; and,
therefore, a takings claim is ‘‘premature until the prop-
erty owner has availed itself of the process’’ for
obtaining just compensation. Id., 195. Accordingly, a
‘‘property owner has not suffered a violation of the
[j]ust [c]ompensation [c]lause until the owner has
unsuccessfully attempted to obtain just compensation
through the procedures provided by the [s]tate for
obtaining such compensation . . . .’’ Id.
   Thus, pursuant to Williamson County, a plaintiff’s
takings claim is not ripe for review until (1) the relevant
administrative agency has arrived at a final, definitive
decision, and (2) the plaintiff has sought just compensa-
tion through the procedures provided by the state.15 See
Sherman v. Chester, 752 F.3d 554, 561 (2d Cir. 2014)
(recognizing that, for takings claim to be ripe under
Williamson County doctrine, ‘‘the plaintiff must show
that (1) the state regulatory entity has rendered a final
decision on the matter, and (2) the plaintiff has sought
just compensation by means of an available state proce-
dure’’ [internal quotation marks omitted]); Severance
v. Patterson, 566 F.3d 490, 496 (5th Cir. 2009) (‘‘The
Supreme Court . . . has adopted a special, two-prong
test for evaluating ripeness under the [t]akings [c]lause.
. . . A takings claim is not ripe until (1) the relevant
governmental unit has reached a final decision as to
how the regulation will be applied to the landowner,
and (2) the plaintiff has sought compensation for the
alleged taking through whatever adequate procedures
the state provides.’’ [Citation omitted.]). Although
developed in the context of fifth amendment takings
jurisprudence, the Williamson County ripeness doc-
trine also ‘‘applies to due process claims arising from
the same nucleus of facts as a takings claim.’’ Kurtz v.
Verizon New York, Inc., 758 F.3d 506, 515 (2d Cir. 2014)
(citing cases); see also John Corp. v. Houston, 214 F.3d
573, 584 (5th Cir. 2000) (‘‘Since Williamson County was
decided, courts have applied these principles to not
only substantive due process claims, but also to proce-
dural due process and equal protection claims. In most
cases, however, only Williamson County’s finality
requirement has been applied to claims other than the
‘due process takings’ claim described in that case.’’).
   The defendants contend that Williamson County
established jurisdictional requirements in light of the
United States Supreme Court’s use of jurisdictional ter-
minology (‘‘finality’’ and ‘‘ripeness’’) to describe the
doctrine. Indeed, this court itself has treated the Wil-
liamson County finality requirement as jurisdictional
in nature.16 See Port Clinton Associates v. Board of
Selectmen, 217 Conn. 588, 604, 587 A.2d 126, cert.
denied, 502 U.S. 814, 112 S. Ct. 64, 116 L. Ed. 2d 39
(1991). In Port Clinton Associates, the plaintiff alleged
that the denial of permission to expand its marina con-
stituted ‘‘an illegal ‘taking’ under the fifth and fourteenth
amendments to the United States constitution, and vio-
lations of 42 U.S.C. § 1983 (predicated upon the uncon-
stitutional taking).’’ Id., 589. The trial court dismissed
the plaintiff’s § 1983 claim for lack of subject matter
jurisdiction because the plaintiff had failed to file an
administrative appeal under General Statutes § 8-8. Id.,
604–607. We agreed with the plaintiff that ‘‘federal law
prevent[ed] us from applying the exhaustion doctrine
to a § 1983 claim’’; id., 599; but affirmed the judgment of
the trial court on the alternative jurisdictional ground,
under Williamson County, that ‘‘there can be no regula-
tory ‘taking,’ and thus no deprivation of ‘private prop-
erty without just compensation,’ until there has been a
final administrative decision.’’ Id. Because the plaintiff
in that case had failed to present an alternative and
less grandiose plan of development to the final decision
maker,17 we held that there was no final decision, and,
therefore, ‘‘the trial court had no jurisdiction to consider
the taking claim . . . .’’ Id., 609–10.
   It has become clear in recent years, long since the
issuance of our decision in Port Clinton Associates,
that the Williamson County ripeness doctrine ‘‘is not,
strictly speaking, jurisdictional.’’ Horne v. Dept. of Agri-
culture, 569 U.S. 513, 526, 526 n.6, 133 S. Ct. 2053, 186
L. Ed. 2d 69 (2013) (reasoning that, because ‘‘[a] [c]ase
or [c]ontroversy exists once the government has taken
private property without paying for it . . . [the exis-
tence of] an alternative remedy . . . does not affect
the jurisdiction of the federal court’’); see also Sherman
v. Chester, supra, 752 F.3d 561 (‘‘[b]ecause Williamson
County is a prudential rather than a jurisdictional rule,
we may determine that in some instances, the rule
should not apply and we still have the power to decide
the case’’ [internal quotation marks omitted]), quoting
Sansotta v. Nags Head, 724 F.3d 533, 545 (4th Cir. 2013).
It therefore follows that a Williamson County ripeness
defense may be waived if it is not timely raised. See
Stop the Beach Renourishment, Inc. v. Florida Dept.
of Environmental Protection, 560 U.S. 702, 729, 130 S.
Ct. 2592, 177 L. Ed. 2d 184 (2010) (holding that defen-
dants objection that plaintiffs’ takings claim was
‘‘unripe because petitioner has not sought just compen-
sation’’ had been waived because objection did not
appear ‘‘in the briefs in opposition to the petition for
writ of certiorari, and . . . is [not] jurisdictional’’); Sui-
tum v. Tahoe Regional Planning Agency, 520 U.S. 725,
734, 117 S. Ct. 1659, 137 L. Ed. 2d 980 (1997) (addressing
‘‘only the ‘final decision’ prong of Williamson [County]’’
because that was only prong ‘‘addressed below and
briefed before this [c]ourt’’); Rosedale Missionary Bap-
tist Church v. New Orleans, 641 F.3d 86, 88–89 (5th
Cir. 2011) (noting that United States Supreme Court
has ‘‘explicitly held that Williamson County’s ripeness
requirements are merely prudential, not jurisdictional,
so although a court may raise them sua sponte, it may
consider them waived or forfeited as well’’ [footnotes
omitted]).
   In light of this doctrinal development, we must aban-
don our conclusion in Port Clinton Associates that the
Williamson County ripeness doctrine is a jurisdictional
defect that may be raised for the first time on appeal.
Because the defendants raised their Williamson
County defense for the first time in this certified appeal,
and because the defense is nonjurisdictional, the viabil-
ity of that defense is not preserved for appellate review.
See, e.g., State v. Darryl W., 303 Conn. 353, 371, 33 A.3d
239 (2012) (‘‘[i]t is our long-standing position that [t]o
review [a] claim, which has been articulated for the
first time on appeal and not before the trial court, would
result in a trial by ambuscade of the trial judge’’ [internal
quotation marks omitted]). Accordingly, we decline to
address whether there was a final decision by the initial
decision maker as required by Williamson County.18
  The judgment of the Appellate Court is reversed with
respect to the plaintiff’s § 1983 claims and the case is
remanded to that court with direction to remand the
case to the trial court with direction to deny the defen-
dants’ motion to dismiss as to the plaintiff’s § 1983
claims and for further proceedings according to law.
      In this opinion the other justices concurred.
  1
     Title 42 of the United States Code, § 1983, provides a cause of action
against ‘‘[e]very person who, under color of any statute, ordinance, [or]
regulation . . . of any State . . . subjects, or causes to be subjected, any
citizen . . . to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws . . . .’’
   2
     The defendants are the town, Kathleen Eagen, Jeffrey Hogan, Nancy
Nickerson, Charles Keniston, and C.J. Thomas. We refer hereinafter to the
defendants collectively as the defendants, except when it is necessary to
identify a defendant individually by name.
   3
     General Statutes § 7-152c (g) provides: ‘‘A person against whom an
assessment has been entered pursuant to this section is entitled to judicial
review by way of appeal. An appeal shall be instituted within thirty days of
the mailing of notice of such assessment by filing a petition to reopen
assessment, together with an entry fee in an amount equal to the entry fee
for a small claims case pursuant to section 52-259, at a superior court facility
designated by the Chief Court Administrator, which shall entitle such person
to a hearing in accordance with the rules of the judges of the Superior Court.’’
   4
     The trial court in the second action subsequently denied the town’s
motion to dismiss and rendered judgment in favor of the plaintiff because
the town’s ‘‘position [was] inconsistent with its prior argument’’ in this case.
See Mangiafico v. Farmington, Superior Court, judicial district of Hartford,
Docket No. HHD-CV-XX-XXXXXXX-S (February 10, 2015) (order denying motion
to dismiss). The Appellate Court reversed the judgment of the trial court
in the second action, holding that the plaintiff’s claims in that case were
not ripe for adjudication because the town never had sought to enforce
the citations and the time for doing so had expired. See Mangiafico v.
Farmington, 173 Conn. App. 178, 191, 163 A.3d 631 (2017). The Appellate
Court’s holding in the second action is not at issue in this appeal.
   5
     In his principal brief, the plaintiff also claims that the Appellate Court
improperly (1) upheld the dismissal of his complaint insofar as it contained
a claim for inverse condemnation, and (2) upheld the trial court’s grant of
the blight liens. These issues are outside the scope of the certified question,
and, therefore, we decline to address them. See, e.g., State v. Cote, 314 Conn.
570, 581, 107 A.3d 367 (2014) (declining to review claim that ‘‘is beyond the
scope of the certified question’’); see also Practice Book § 84-9 (‘‘[t]he issues
which the appellant may present are limited to those set forth in the petition
for certification, except where the issues are further limited by the order
granting certification’’).
   6
     The defendants argue that there is a third exception to the Patsy nonex-
haustion doctrine when there are ongoing, coercive state administrative
proceedings that implicate important state interests. In support of this argu-
ment, the defendants rely on Ohio Civil Rights Commission v. Dayton
Christian Schools, Inc., 477 U.S. 619, 627 and n.2, 106 S. Ct. 2718, 91 L. Ed.
2d 512 (1986), in which the United States Supreme Court held that the
principles of comity underlying the abstention doctrine established in
Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971), require
federal courts to abstain from exercising jurisdiction over a § 1983 action
filed while coercive state administrative proceedings are ongoing. See gener-
ally Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 78, 134 S. Ct. 584,
187 L. Ed. 2d 505 (2013) (noting that federal courts will abstain from exercis-
ing jurisdiction under Younger abstention doctrine only in following ‘‘excep-
tional circumstances’’: [1] ‘‘federal intrusion into ongoing state criminal
prosecutions’’; [2] ‘‘certain civil enforcement proceedings’’; and [3] ‘‘pending
civil proceedings involving certain orders . . . uniquely in furtherance of
the state courts’ ability to perform their judicial functions’’ [internal quota-
tion marks omitted]); Spargo v. New York State Commission on Judicial
Conduct, 351 F.3d 65, 75 (2d Cir. 2003) (‘‘Younger abstention is mandatory
when: [1] there is a pending state proceeding, [2] that implicates an important
state interest, and [3] the state proceeding affords the federal plaintiff an
adequate opportunity for judicial review of his or her federal constitutional
claims’’), cert. denied, 541 U.S. 1085, 124 S. Ct. 2812, 159 L. Ed. 2d 247
(2004). The United States Supreme Court noted in Ohio Civil Rights Com-
mission that application of the Younger abstention doctrine was ‘‘fully
consistent’’ with the nonexhaustion principles set forth in Patsy because
the administrative proceedings at issue in that case were ‘‘coercive rather
than remedial, began before any substantial advancement in the federal
action took place, and involve an important state interest.’’ Ohio Civil Rights
Commission v. Dayton Christian Schools, Inc., supra, 628 n.2.
   Ohio Civil Rights Commission did not create a general exception to the
Patsy nonexhaustion doctrine in § 1983 cases; it simply held that the doctrine
was not an impediment to federal abstention under Younger when there is an
ongoing, coercive state administrative proceeding that implicates important
state interests. The defendants in the present case did not seek abstention
under the Younger doctrine; nor did they claim that a state analogue to the
Younger abstention doctrine applies. The cases on which they rely, therefore,
are inapplicable. See Brown ex rel. Brown v. Day, 555 F.3d 882, 890 (10th
Cir. 2009) (holding that coercive state administrative proceedings are
‘‘exempt from Patsy and entitled to Younger deference’’); Moore v. Asheville,
396 F.3d 385, 395 n.4 (4th Cir.) (noting that ‘‘Younger requires federal courts
to abstain in favor of pending state administrative proceedings that are
coercive in nature’’), cert. denied, 546 U.S. 819, 126 S. Ct. 349, 163 L. Ed.
2d 59 (2005); O’Neill v. Philadelphia, 32 F.3d 785, 793 (3d Cir. 1994) (holding
that ‘‘considerations of comity demand that we remain sensitive to the
legitimate interests of the states’’ and abstain from exercising jurisdiction
under Younger when there are ongoing, coercive state administrative pro-
ceedings), cert. denied, 514 U.S. 1015, 115 S. Ct. 1355, 131 L. Ed. 2d 213
(1995); University Club v. New York, 842 F.2d 37, 41–42 (2d Cir. 1988)
(noting that abstention under Younger doctrine is required when there is
ongoing, coercive state administrative proceeding implicating important
state interests); Kercado-Melendez v. Aponte-Roque, 829 F.2d 255, 260–61
(1st Cir. 1987) (observing that, ‘‘[i]n Patsy and cases like it, abstention
[under the Younger doctrine] was unnecessary’’ because state administrative
proceeding was neither coercive nor ongoing [footnote omitted]), cert.
denied, 486 U.S. 1044, 108 S. Ct. 2037, 100 L. Ed. 2d 621 (1988); Farm
Bureau Town & Country Ins. Co. v. Angoff, 909 S.W.2d 348, 355 (Mo.
1995) (‘‘[a]pplying the Younger principle, as reiterated in Ohio Civil Rights
Commission,’’ because ‘‘the proceedings are clearly coercive, the adminis-
trative action began before the issues were joined in the § 1983 action, and
Missouri has an important interest in preventing unfair discrimination by
licensed insurance companies’’). Our holding in the present case is limited
to the administrative exhaustion claim raised and argued by the parties, and
we need not and do not address whether the Younger abstention doctrine,
or a state analogue thereof, would be applicable under the circumstances
of this case.
   7
     The plaintiff’s complaint in the present case sought both injunctive relief
and monetary damages under § 1983. Because ‘‘exhaustion of state adminis-
trative remedies is not a prerequisite to an action for damages under § 1983’’;
Pet v. Dept. of Health Services, supra, 207 Conn. 368; the dismissal of the
plaintiff’s § 1983 claim for monetary damages plainly was improper.
   8
     In overruling our prior precedent, we are mindful of the principle of
stare decisis, which ‘‘gives stability and continuity to our case law.’’ Conway
v. Wilton, 238 Conn. 653, 658, 680 A.2d 242 (1996). Stare decisis, however,
is ‘‘not an inexorable command’’ or an ‘‘absolute impediment to change,’’
especially when a prior decision ‘‘is clearly wrong.’’ (Internal quotation
marks omitted.) Id. 660; see also State v. Miranda, 274 Conn. 727, 734, 878
A.2d 1118 (2005) (‘‘[i]t is more important that the court should be right upon
later and more elaborate consideration of the cases than consistent with
previous declarations’’ [internal quotation marks omitted]), quoting Barden
v. Northern Pacific Railroad Co., 154 U.S. 288, 322, 14 S. Ct. 1030, 38 L.
Ed. 992 (1894). Our conclusion today, moreover, is not a matter of choice,
but is compelled by the supremacy clause of the United States constitution.
See Haywood v. Drown, 556 U.S. 729, 740–41, 129 S. Ct. 2108, 173 L. Ed.
2d 920 (2009) (holding that supremacy clause of United States constitution
prohibits states from ‘‘shut[ting] the courthouse door to federal [§ 1983]
claims’’ by divesting their state courts of jurisdiction).
   9
     The required showing of ‘‘no adequate remedy at law’’ typically refers
to the availability of alternative relief in the form of monetary damages. See
Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 404 (2d Cir. 2004) (‘‘[i]f an
injury can be appropriately compensated by an award of monetary damages,
then an adequate remedy at law exists, and no irreparable injury may be
found to justify specific relief’’).
   10
      In Laurel Park, Inc., and Pet, we did not view Patsy ‘‘as having abrogated
this fundamental requirement for injunctive relief even in the federal courts.’’
(Internal quotation marks omitted.) Pet v. Dept. of Health Services, supra,
207 Conn. 369; accord Laurel Park, Inc. v. Pac, supra, 194 Conn. 691.
Although the issue is outside the scope of this certified appeal, we note
that subsequent federal case law has cast doubt on this view. See James
v. Richman, supra, 547 F.3d 217–18 (holding that injunctive and declaratory
relief are available under § 1983, even if adequate remedy at law exists,
because to hold otherwise would ‘‘impose a de facto exhaustion require-
ment’’ contrary to Patsy); DeSario v. Thomas, supra, 139 F.3d 86 (holding
that, in light of Patsy, availability of adequate remedy ‘‘does not bar injunctive
relief for plaintiffs’’ under § 1983); see also Romano v. Greenstein, 721 F.3d
373, 376 n.7 (5th Cir. 2013) (rejecting claim that ‘‘the [D]istrict [C]ourt lacked
subject matter jurisdiction because [the plaintiff] had an adequate remedy
at law—judicial review in state court—which precludes her from seeking
permanent injunctive relief’’ because plaintiff ‘‘was permitted to bring her
§ 1983 claim regardless of whether she had exhausted her state judicial
remedy’’).
   11
      In light of this conclusion, we need not reach the plaintiff’s claim that
the exhaustion requirement should be excused under the futility exception;
see Neiman v. Yale University, supra, 270 Conn. 258–59; because an appeal
under § 7-152c (g) is inadequate to redress the alleged constitutional vio-
lations.
   12
      Our holding does not affect the disposition of the plaintiff’s state law
claims, which are not at issue in this certified appeal.
   13
      In the absence of a grant of special permission prior to the filing of the
appellee’s brief, only ‘‘those grounds [that] were raised and briefed in the
Appellate Court’’ may be raised as alternative grounds for affirmance in a
certified appeal to this court. See Practice Book § 84-11 (a) (‘‘Upon the
granting of certification, the appellee may present for review alternative
grounds upon which the judgment may be affirmed provided those grounds
were raised and briefed in the Appellate Court. . . . If such alternative
grounds for affirmation . . . were not raised in the Appellate Court, the
party seeking to raise them in the Supreme Court must move for special
permission to do so prior to the filing of that party’s brief. Such permission
will be granted only in exceptional cases where the interests of justice so
require.’’). The defendants neither requested nor received special permission
to raise an alternative ground for affirmance in this certified appeal.
   14
      The court in Williamson County distinguished between finality and
exhaustion, explaining as follows: ‘‘The question whether administrative
remedies must be exhausted is conceptually distinct . . . from the question
whether an administrative action must be final before it is judicially review-
able. . . . While the policies underlying the two concepts often overlap,
the finality requirement is concerned with whether the initial [decision
maker] has arrived at a definitive position on the issue that inflicts an actual,
concrete injury; the exhaustion requirement generally refers to administra-
tive and judicial procedures by which an injured party may seek review of
an adverse decision and obtain a remedy if the decision is found to be
unlawful or otherwise inappropriate. Patsy concerned the latter, not the
former.
   ‘‘The difference is best illustrated by comparing the procedure for seeking
a variance with the procedures that, under Patsy, [the] respondent would
not be required to exhaust. While it appears that the [s]tate provides proce-
dures by which an aggrieved property owner may seek a declaratory judg-
ment regarding the validity of zoning and planning actions taken by county
authorities . . . [the] respondent would not be required to resort to those
procedures before bringing its § 1983 action, because those procedures
clearly are remedial. Similarly, [the] respondent would not be required to
appeal the [c]ommission’s rejection of the preliminary plat to the Board of
Zoning Appeals, because the [b]oard was empowered, at most, to review
that rejection, not to participate in the Commission’s [decision making].
   ‘‘Resort to those procedures would result in a judgment whether the
[c]ommission’s actions violated any of [the] respondent’s rights. In contrast,
resort to the procedure for obtaining variances would result in a conclusive
determination by the [c]ommissioner whether it would allow [the] respon-
dent to develop the subdivision in the manner [the] respondent proposed.’’
(Citations omitted.) Williamson County Regional Planning Commission
v. Hamilton Bank, supra, 473 U.S. 192–93.
   15
      The compensation prong of the Williamson County doctrine currently
is under reconsideration by the United States Supreme Court. See Knick v.
Scott,        U.S.     , 138 S. Ct. 1262, 200 L. Ed. 2d 416 (2018) (granting
plaintiff’s petition for writ of certiorari limited to issue of whether property
owner is required to ripen federal takings claim by seeking just compensation
in state court).
   16
      Prior to the United States Supreme Court’s clarification of the prudential
nature of the Williamson County ripeness doctrine, many other courts also
considered one or both prongs of the doctrine to be jurisdictional. See, e.g.,
Kolton v. Frerichs, 869 F.3d 532, 534 (7th Cir. 2017) (reversing prior decisions
of United States Court of Appeals for Seventh Circuit as ‘‘no longer authorita-
tive to the extent they deem Williamson County jurisdictional’’); Rosedale
Missionary Baptist Church v. New Orleans, 641 F.3d 86, 88–89 (5th Cir.
2011) (recognizing that Samaad v. Dallas, 940 F.2d 925, 934 [5th Cir. 1991],
in which United States Court of Appeals for Fifth Circuit held that ‘‘the
ripeness of a takings claim under Williamson County is a jurisdictional
requirement that cannot be waived or forfeited’’ is ‘‘no longer good law’’
because ‘‘the Supreme Court has since explicitly held that Williamson Coun-
ty’s ripeness requirements are merely prudential, not jurisdictional’’); see
generally Arrigoni Enterprises, LLC v. Durham,               U.S.    , 136 S. Ct.
1409, 1411–12, 194 L. Ed. 2d 821 (2016) (Thomas, J., dissenting from the
denial of certiorari) (noting that, even though United States Supreme Court
has ‘‘explained—in no uncertain terms—that’’ second prong of Williamson
County doctrine is prudential, rather than jurisdictional, ‘‘several [federal
circuit] [c]ourts of [a]ppeals continue to treat the Williamson County rule
as a jurisdictional rule limiting the courts’ power to consider federal tak-
ings claims’’).
   17
      Consistent with the distinction between finality and exhaustion deline-
ated in Williamson County; see footnote 14 of this opinion; we noted that
‘‘a property owner need not pursue remedial procedures that merely review
the propriety of the initial [decision maker’s] action.’’ (Emphasis in original.)
Port Clinton Associates v. Board of Selectmen, supra, 217 Conn. 606. Under
the regulatory and statutory scheme at issue in Port Clinton Associates,
the plaintiff ‘‘had no [decision maker] other than the board of selectman
itself from which it could have obtained a more favorable result’’ because
‘‘an administrative appeal to the Superior Court’’ under § 8-8 provides only
remedial ‘‘review of the propriety [of] the initial [decision maker’s] action,’’
which is ‘‘precisely the type of procedure that a claimant under 42 U.S.C.
§ 1983 need not pursue as a prerequisite to filing his suit.’’ (Emphasis in
original; internal quotation marks omitted.) Id., 607.
   18
      Nothing herein is intended to preclude the defendants from raising a
defense based on Williamson County in the trial court, and we express no
opinion regarding the merits of any such defense.